FILED
                             NOT FOR PUBLICATION
                                                                            JAN 11 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ALEXIZ HERNANDEZ,                                No. 14-16283

                Petitioner - Appellant,          D.C. No. 3:13-cv-00648-JD

  v.
                                                 MEMORANDUM*
R. GROUNDS,

                Respondent - Appellee.


                     Appeal from the United States District Court
                       for the Northern District of California
                      James Donato, District Judge, Presiding

                             Submitted January 7, 2016**
                              San Francisco, California

Before:         WALLACE and KOZINSKI, Circuit Judges, and WHALEY,***
                Senior District Judge.

       No clearly established law addresses whether Hernandez’s counsel rendered


          *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
          The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
           The Honorable Robert H. Whaley, Senior District Judge for the U.S.
District Court for the Eastern District of Washington, sitting by designation.
                                                                               page 2
constitutionally deficient performance by failing to properly advise him about his

good-time credits before he pled guilty. The Supreme Court has not determined

whether good-time credits are a direct or collateral consequence of a plea, although

the California Supreme Court considers them to be collateral. See People v.

Barella, 975 P.2d 37, 41 (Cal. 1999). Nor has the Court addressed whether “there

may be circumstances under which advice about a matter deemed collateral

violates the Sixth Amendment.” Chaidez v. United States, 133 S. Ct. 1103, 1108

(2013) (internal quotation marks omitted); cf. Padilla v. Kentucky, 559 U.S. 356,

366 (2010) (holding that the failure to advise a client of deportation consequences

of a plea may amount to deficient performance, without deciding whether

deportation is a direct or collateral consequence); Hill v. Lockhart, 474 U.S. 52, 60

(1985) (declining to decide whether counsel’s incorrect advice about parole

eligibility amounted to ineffective assistance).

       Without Supreme Court authority on point, the state court’s determination

that Hernandez’s counsel didn’t render ineffective assistance can’t be contrary to

or an “unreasonable” application of clearly established law. See 28 U.S.C.

§ 2254(d)(1); Carey v. Musladin, 549 U.S. 70, 77 (2006). Accordingly, Hernandez

isn’t entitled to habeas relief.
            page 3
AFFIRMED.